Citation Nr: 0031459	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  96-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for disabilities of the 
wrists, hands, shoulders, back, and hips, to include as 
secondary to the veteran's service-connected bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

In the present case, the Board observes that the veteran did 
undergo a VA examination in conjunction with his claim in May 
1995, and this examination report contains assessments of a 
history of pain in the left shoulder and left wrist, mild 
myofascial pain syndrome in the lumbar spine, and probable 
fibromyalgia.  Subsequent to this examination, the veteran 
has received VA treatment for numerous joint complaints.  
However, to date, the veteran has not been further examined 
to determine whether he suffers from individual joint 
disabilities or from a disorder affecting multiple joints, 
such as fibromyalgia.  Moreover, no opinion has been rendered 
by a VA examiner to date as to whether any such disability or 
disabilities is/are causally related to either service or the 
veteran's service-connected bilateral knee disabilities.  In 
this regard, the Board would point out that the veteran has 
reported a history of numerous falls, apparently resulting 
from his knee disabilities.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed 
disabilities of the wrists, hands, 
shoulders, back, and hips.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis for 
each noted disability affecting the 
wrists, hands, shoulders, back, and hips.  
The examiner should also provide a 
diagnosis for any current disability 
affecting multiple joints (i.e., 
fibromyalgia), if shown upon examination.  
For each disability diagnosed by the 
examiner, an opinion should be provided 
as to whether it is at least as likely as 
not that such disability is causally 
related to either service or the 
veteran's service-connected bilateral 
knee disorders (to include falls or other 
accidents resulting from the knee 
disorders).  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
disabilities of the wrists, hands, 
shoulders, back, and hips, to include as 
secondary to the veteran's service-
connected bilateral knee disorders.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


